Citation Nr: 1502272	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg disability as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a back disability as secondary to a bilateral foot disability.

4.  Entitlement to service connection for a bilateral shoulder disability as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to September 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

At his Board hearing, the Veteran and his representative indicated an intent to limit the claims relating to bilateral leg disabilities, a back disability, and bilateral shoulder disabilities, to claims of entitlement to service connection for those disabilities as secondary to his bilateral foot disability.  See September 2014 Hearing Tr. at pp. 2-3 and 15-16.  The Board finds that the Veteran has limited his claims and appeal to secondary service connection with respect to his claims relating to bilateral leg disabilities, a back disability, and bilateral shoulder disabilities.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Accordingly, the Board has recharacterized the claims as indicated above and will not address direct service connection in connection with the claims relating to bilateral leg disabilities, a back disability, and bilateral shoulder disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral leg disability as secondary to a bilateral foot disability and entitlement to service connection for a back disability as secondary to a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral foot disability diagnosed as pes cavus; clear and unmistakable evidence show that his bilateral foot disability pre-existed active service; and, it is as likely as not that his bilateral foot disability is etiologically related to his active service.

2.  The Veteran's bilateral shoulder disability is not due to and has not been aggravated by the Veteran's service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for a bilateral shoulder disability as secondary to a service-connected bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Pre-existing Bilateral Foot Condition

The Veteran has alleged that, when he entered active service, he had a pre-existing bilateral foot condition which was aggravated by his active service.  See, e.g., September 2014 Hearing Tr. at pp. 3-7.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The Veteran's pre-service foot problem was not noted on his October 1956 entrance examination (indicating "normal" feet).  See also October 1956 Service Treatment Record ("Examined this date and found physically qualified for enlistment...Defects noted:  None.").  Although the Veteran indicated in his October 1956 Report of Medical History that he had had foot trouble, the physician completing the form indicated the notation referred to "fallen arches in 5th grade."  The Veteran's pre-existing bilateral foot condition was not "noted" at the time of entrance into active service.  See 38 C.F.R. § 3.304(b)(1).

However, the Veteran's service treatment records include a contemporaneous statement from the private physician who treated the Veteran prior to his entry into active service which details the Veteran's bilateral foot condition and the treatment that he had provided as late as June 1956.  The service treatment records also contain other notations that the Veteran's bilateral foot condition, for which he sought treatment during active service, was a pre-existing condition.  Based on this medical evidence and the Veteran's testimony at his September 2014 hearing, the Board finds that there is clear and unmistakable evidence that the Veteran had a pre-existing bilateral foot condition upon entry into active service.  38 C.F.R. § 3.304(b).

This does not end the matter.  To overcome the presumption of soundness, the regulations require that there be "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service."  38 C.F.R. § 3.304(b).  Here, there is no such evidence of lack of aggravation.  

Although the March 2014 VA examiner opined that "there is no medical evidence of any severe foot injuries in service that could have perman[ently] worsened the preexisting condition beyond its natural progress," the examiner does not address the considerable evidence of the Veteran's bilateral foot symptoms over the course of his service sufficiently that at least one military physician recommended that he be released from active duty due to the bilateral foot condition.  For example, a May 1957 consultation report indicates pain worsening to the point that "he cannot walk or stand much without severe pain in feet and ankles" and a June 1957 consultation report notes that "Patient admits that his symptoms have become worse under the least strenuous conditions possible."  The May 1957 podiatry consult resulted in a recommendation for an administrative discharge because the Veteran did not have "the best feet for Marine Corps duty."  A December 1957 orthopedics consult documents "no improvement" after treatment and "persistence of pronation which is not responding to exercise."  The VA examiner's opinion regarding lack of aggravation does not meet the "clear and unmistakable" evidentiary standard, particularly in light of the service treatment records documenting a worsening of the Veteran's condition during service.  38 C.F.R. § 3.304(b); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Indeed, there is evidence affirmatively establishing continuing foot symptoms, possibly indicative of aggravation.  The Veteran submitted a September 2014 opinion letter from his treating VA physician in which the physician opines that "it is at least as likely as not that his time in the military aggravated his pre-existing condition."  Because there is no clear and unmistakable evidence that the Veteran's bilateral foot disability was not aggravated during his active service, the Veteran must be presumed to have been in sound condition when he entered service.  38 C.F.R. § 3.304(b).

Service Connection:  Bilateral Foot Condition

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As already noted and as well documented in the Veteran's service treatment records, the Veteran received extensive treatment for foot and leg pain during his active service.  See, generally, Service Treatment Records; see also September 2014 Hearing Tr. at pp. 3-7.  The service treatment records establish continuing, chronic bilateral foot problems including pes cavus (see, e.g., May 1957 entry) and pronated feet (see, e.g., October 1957 entry).  While there is no opinion of record specifically addressing the relationship between the diagnosed post-service condition and the in-service conditions, the Board finds that the medical evidence establishes that the in-service bilateral foot condition is the same bilateral foot condition the Veteran currently has.  See March 2014 VA Examination (indicating pes planus existed prior to service); September 2014 Medical Opinion Letter (indicating current bilateral foot and leg conditions are same as those experience prior to and during service); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) ("the Board decides...which of the competing medical opinions or examination reports is more probative of the medical question at issue").

VA provided a March 2014 examination with respect to the Veteran's feet, but the VA examiner only provided an opinion regarding aggravation of an assumed pre-existing condition.  As already discussed, the Board finds that the entrance examination did not "note" a bilateral foot disability and there is no clear and unmistakable evidence that any such pre-existing condition was not aggravated during active service, so he is presumed to have been in sound condition even though there is medical evidence indicating a pre-existing foot disability was aggravated by service.  38 C.F.R. § 3.303(b).  Because of the presumption of soundness rules, aggravation, is not at issue in determining entitlement to service connection.  Id.  Rather, as in-service injuries and a current disability are established, the question before the Board is whether the current disability is etiologically related to the in-service bilateral foot condition.  Shedden, 381 F.3d at 1167. 


As already discussed, the medical evidence is overwhelming that the in-service bilateral foot condition is the same condition the Veteran suffers now.  Because the Veteran must be presumed sound and, so, aggravation is not at issue, the medical evidence establishing that the current condition is a continuation of the in-service condition is sufficient to establish entitlement to service connection for a bilateral foot disability.  See 38 C.F.R. § 3.303(a); see also September 2014 Medical Opinion Letter.

The Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for a bilateral foot disability is granted.  Gilbert, 1 Vet. App. at 53-56.

Secondary Service Connection:  Bilateral Shoulder Disability

The Veteran alleges that he has a bilateral shoulder disability that was caused or aggravated by his bilateral foot disability.  See September 2014 Hearing Tr. at pp. 2-3, 15-16 (explicitly limiting claims to secondary service connection).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The existence of a bilateral shoulder disability is not at issue.  See, e.g., May 2010 VA General Medicine Note (noting shoulder symptoms and possible diagnoses).  Likewise, as decided above, the Veteran is service-connected for a bilateral foot disability.  The remaining question, then, is whether the service-connected bilateral foot disability caused or aggravated the shoulder disability.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. shoulder pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology or proper diagnosis of his shoulder pain.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will turn to the medical evidence of record.

The only medical evidence addressing a possible relationship between the Veteran's service-connected bilateral foot disability and his current bilateral shoulder disability is the September 2014 opinion letter provided by his treating VA physician.  The VA physician opined that the Veteran's "shoulder problems cannot be linked to his chronic foot condition."

There is no other medical evidence addressing the issue and, so, there is no indication in the record, other than the Veteran's unexplained assertion, that the Veteran's service-connected bilateral foot disability may be associated with his bilateral shoulder disability.

The greater weight of the evidence is against the Veteran's bilateral shoulder claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a bilateral shoulder disability as secondary to a service-connected bilateral foot disability is denied.




Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the September 2014 Board hearing, the undersigned VLJ identified the evidence necessary to establish his claims and suggested evidence that the Veteran might obtain and submit to substantiate his claim.  The Veteran's testimony establishes that he understood the criteria for secondary service connection, that he understood how to establish secondary service connection, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued a January 2007 letter which advised the Veteran of the criteria for service connection.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

With respect to the bilateral foot disability claim, the claim has been granted in full, so any inadequacy in the March 2014 examination has not prejudiced the Veteran.  The Veteran has not been afforded a VA examination with respect to the bilateral shoulder disability claim.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of a disability and the Veteran has a service-connected bilateral foot disability, so the in-service element is met.  The Board finds that an examination of the Veteran's shoulders is not required, however, because (a) he has explicitly limited his claim to secondary service connection, see September 2014 Hearing Tr. at pp. 15-16, and (b) there is no indication that the Veteran's bilateral shoulder disability may be associated with his bilateral foot disability.  The voluminous medical records associated with the claims file fail to provide any indication of any association between the Veteran's bilateral shoulder disability and bilateral foot disability.  The Veteran's bilateral foot disability is never mentioned as a potential cause or aggravating factor with respect to the Veteran's bilateral shoulder disability.  Moreover, the Veteran provided directly to the Board a September 2014 negative nexus opinion from his treating physician.  The physician specifically opined that "the shoulder problems cannot be linked to his chronic foot condition."  The Board finds that the medical evidence of record does not indicate any association and, in fact, establishes the lack of an association between the bilateral foot disability and the bilateral shoulder disability.  Therefore, the Veteran is not entitled to a VA examination with respect to his bilateral shoulder disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a bilateral foot disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a bilateral shoulder disability as secondary to a bilateral foot disability is denied.


REMAND

The Veteran's remaining claims relate to current conditions that, the Veteran alleges, have been caused or aggravated by his bilateral foot disability.  See September 2014 Hearing Tr. at pp. 15-16 (explicitly limiting claims to secondary service connection).

In a March 2014 VA examination, the Veteran was diagnosed with a leg strain.  He alleges that his current leg disability was caused or aggravated by his bilateral foot disability.  As discussed above, the Veteran is now service-connected for a bilateral foot disability diagnosed as pes cavus.  The sole remaining question is whether his service-connected bilateral foot disability caused or aggravated his current bilateral leg disability.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain in the legs); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his leg strain or his lumbosacral strain, particularly where there are multiple potential causes of each condition.  See, e.g., Jandreau, 492 F.3d at 1377.  Because the Veteran is not competent to provide nexus/aggravation opinion, the Board requires sufficient, competent medical evidence to render a decision on the merits of this claim.

The VA physician who provided a September 2014 opinion letter did not directly address the etiology of the Veteran's diagnosed leg strain, nor did he offer any alternative diagnosis.  While the physician did mention "lower leg pains", pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In any case, the September 2014 opinion letter did not provide an opinion linking either the Veteran's leg pain or a diagnosed leg condition to his bilateral foot disability.

The same physician also provided an August 2007 opinion letter in which he stated:  "[The Veteran] has consistently had foot, knee and low back pain...It is feasible that his current complaints stem from [the] initial complaints while he was in the military."  Again, the physician does not provide a diagnosis of any leg disability and does not link any diagnosed leg condition to the service-connected bilateral foot disability.  Even interpreting his statement as indicating it is "feasible" there is a connection between the in-service foot problems and current knee pain, the opinion is inadequate to decide the claim.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  

The only other medical opinion directly addressing the issue is the negative opinion of the March 2014 VA examiner.  The VA examiner opined that the diagnosed bilateral leg condition was "less likely than not...proximately due to or the result of the Veteran's [bilateral foot disability]."  This opinion, however, is inadequate.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Aggravation means that the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b).  The examiner did provide an aggravation opinion with respect to the legs, however, the opinion only addresses whether the bilateral leg disability was aggravated "by an in-service event, injury or illness."  To be adequate, the opinion must address whether the Veteran's current bilateral foot disability has aggravated the bilateral leg disability.

Similarly, the opinions with respect to secondary service connection for the back disability are inadequate.  The March 2014 VA examiner only opined as to causation, not aggravation, due to the bilateral foot condition.  His aggravation opinion was limited to aggravation by "an in-service event, injury or illness."  As discussed above, this is inadequate.  Likewise, the September 2014 opinion letter from the treating VA physician only offers an opinion in speculative terms:  "the pain in his feet could also have accelerated the problems he has had with his lower back."  Bloom, 12 Vet. App. at 187.

Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the March 2014 VA examiner did not adequately address secondary service connection, the Veteran is entitled to remand to obtain opinions by a VA examiner adequately and thoroughly addressing secondary service connection with respect to the diagnosed bilateral leg disability and the diagnosed back disability.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the March 2014 VA examiner or, if the prior examiner is not available, to an appropriate medical professional to determine the etiology of the Veteran's current bilateral leg disability and current back disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current bilateral leg disability is caused by the Veteran's service-connected bilateral foot disabilities?

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current bilateral leg disability is aggravated by the Veteran's service-connected bilateral foot disabilities?

c.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current back disability is caused by the Veteran's service-connected bilateral foot disabilities?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current back disability is aggravated by the Veteran's service-connected bilateral foot disabilities?

Note: Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, bilateral leg disabilities and back disability), that is proximately due to or the result of the service-connected disability (bilateral foot disabilities) and not due to the natural progress of the nonservice-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


